 


114 SRES 452 ATS: Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
114th CONGRESS 
2d Session 
S. RES. 452 
IN THE SENATE OF THE UNITED STATES 
 
April 28, 2016 
Mr. Grassley (for himself, Mr. Leahy, Ms. Ayotte, Mr. Casey, Mrs. Ernst, Mrs. Gillibrand, and Mr. Heller) submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month. 
 
 
Whereas on average, an individual is sexually assaulted in the United States every 2 minutes, according to the Rape, Abuse and Incest National Network;  Whereas nearly 80,000 rapes were reported to law enforcement in 2013, according to the Department of Justice; 
Whereas according to the Centers for Disease Control and Prevention, nearly 1 in 5 women (or 18.3 percent) and 1 in 71 men (or 1.4 percent) surveyed in the United States in 2010 experienced a rape or attempted rape at some time in their lives;  Whereas sexual violence is also a burden for many individuals who serve the United States, and the Department of Defense estimates that approximately 19,000 members of the United States Armed Forces experienced unwanted sexual contact in fiscal year 2014; 
Whereas children and young adults are at significant risk of sexual assault, up to 44 percent of sexual assault victims are under 18 years of age, and up to 80 percent of sexual assault victims are under 30 years of age;  Whereas sexual assault affects women, men, and children of all racial, social, religious, age, ethnic, and socioeconomic groups in the United States; 
Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, commercial sex trafficking, sexual harassment, and stalking;  Whereas in addition to the immediate physical and emotional costs of sexual assault, sexual assault has numerous adverse consequences, which can include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide, according to the National Alliance to End Sexual Violence; 
Whereas many sexual assaults are not reported to law enforcement agencies, which enables many rapists to evade punishment for their crimes;  Whereas as many as 2/3 of sexual crimes are committed by individuals who are not strangers to the victims; 
Whereas sexual assault survivors suffer emotional scars long after the physical scars of the survivors have healed;  Whereas advances in DNA technology have enabled law enforcement agencies to potentially identify and prosecute the perpetrators in tens of thousands of unsolved rape cases; 
Whereas prosecution can lead to the incarceration of rapists and prevent those individuals from committing additional crimes;  Whereas national, State, territorial, and tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to— 
(1)increasing public awareness of sexual violence and the prevalence of sexual violence; and  (2)eliminating sexual violence through prevention and education; 
Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;  Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault; 
Whereas free, confidential help is available to all victims and survivors of sexual assault through— (1)the National Sexual Assault Hotline (800–656–HOPE and online.rainn.org); and 
(2)more than 1,000 sexual assault service providers across the United States;  Whereas the DoD Safe Helpline, Safe HelpRoom, and Safe Helpline mobile app each provide support and help to members of the Department of Defense community— 
(1)by telephone at 877–995–5247; and  (2)online at SafeHelpline.org; 
Whereas individual and collective efforts reflect the dream of the people of the United States— (1)for individuals and organizations to actively work to prevent all forms of sexual violence; and 
(2)for no sexual assault victim to be unserved or feel that there is no path to justice; and  Whereas April 2016 is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be it  
 
That— (1)it is the sense of the Senate that— 
(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, improvement in the treatment of survivors of sexual assault, and the prosecution of perpetrators of sexual assault;  (B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal; 
(C)national and community organizations and private sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to survivors of sexual assault, and increasing the number of successful prosecutions of perpetrators of sexual assault; and  (D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and 
(2)the Senate supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.   